 

Exhibit 10.14

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

AMENDMENT

This instrument (Second Amendment) is effective October 1, 2010 (Second
Amendment Effective Date) by and between American Express Travel Related
Services Company, Inc., a New York corporation (Amex, AXP), and Rewards Network
Services LLC (f/k/a Rewards Network Services Inc.), a Delaware limited liability
company (RN).

 

  A. The parties entered into an agreement dated September 19, 2005 (the
Original Agreement), as amended by an instrument dated March 13, 2006 (First
Amendment), (collectively the Agreement) permitting, among other things, their
respective facilities to be linked and further to set out the rights and
obligations triggered by the provision by Amex to RN of a Shadow File.

 

  B. The parties wish to amend the Agreement.

The parties agree as follows:

 

1. DEFINITIONS

Except as otherwise set out below, the terms of the Agreement are incorporated
herein as if fully set forth below. Capitalized terms used but not defined
herein have the meanings ascribed to them in the Agreement.

 

2. MARKETING

 

  A. RN and Amex desire for Amex to market RN’s proprietary loyalty rewards
program, iDine®, to Cardmembers with a goal of causing at least the number of
Cardmember Enrollments (as defined below) per month set forth in Exhibit B-1. A
“Cardmember Enrollment” is where a Cardmember creates a new iDine account and
enrolls an AXP card in iDine and the Cardmember was driven to the iDine website
from an AXP Marketing Channel as defined in Exhibit B-1.

 

  B. Within thirty (30) days following the date of this Second Amendment, Amex
shall develop a marketing plan designed to achieve the Cardmember Enrollment
goals described in Exhibit B-1 and shall present the marketing plan to RN for
review and approval (such approval not to be unreasonably withheld).

 

  C. Amex and RN shall meet at least once per calendar quarter to assess the
effectiveness of the marketing plan. Within 30 days of the first anniversary of
the Second Amendment Effective Date, Amex and RN shall meet to review the status
and results of the marketing plan and shall discuss and agree upon additional
marketing plans, Cardmember Enrollment goals and potential changes to the
pricing structure set forth on Exhibit B-1.

 

  D. If the targeted Cardmember Enrollment goals described in Exhibit B-1 are
not achieved for any month during the first year following the Second Amendment
Effective Date, or the agreed-upon Cardmember Enrollment goals under subsection
I.B. are not achieved in any month thereafter, ***.

 

3. FEES

 

  A. Exhibit B to the Original Agreement (Fees) shall be superseded in its
entirety by a new Exhibit B-1, attached hereto, effective as of the Second
Amendment Effective Date.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

 

4. NOTICE

 

  A. The addresses at which Amex may receive notice shall be removed and
replaced with the following addresses:

Edwin (Tate) A. Mill

Senior Manager, Global Network Marketing

200 Vesey Street, WFC 3, 32nd Floor

Mail Drop: 01-32-07

New York, NY 10285

With a copy to:

American Express Travel Related Services Company, Inc.

General Counsel’s Office

200 Vesey Street, WFC 3, 32nd Floor

New York, NY 10285

Attn: Vice President, Global Network Marketing

 

  B. The Agreement is hereby amended to permit the parties to send operational
notices via electronic mail (e-mail). Such notices may be sent to the parties at
the following respective e-mail addresses:

To Amex:

To RN:

 

  C. For the avoidance of doubt, written approval for use of a trademark of the
other party, as set out in the Agreement, may be communicated via e-mail.

 

5. INFORMATION PROTECTION

 

  A. Schedule C to the First Amendment (IPCR) is hereby superseded in its
entirety by a new Schedule C-1, attached hereto.

 

  B. Article 2 of the Original Agreement is removed in its entirety and replaced
with the following:

“2.a. RN must comply with the U.S. service provider version of the American
Express Data Security Operating Policy (“DSOP”), as such DSOP may be modified by
Amex from time to time in its sole discretion, and RN acknowledges its
responsibilities under Sections 1-4 as set out in such DSOP. The current version
of the DSOP, as of the Second Amendment Effective Date, is attached as Exhibit
C-1, and is also available at:
https://www209.americanexpress.com/merchant/singlevoice/pdfs/en_US/DSOP_Service_Provider_US.pdf

b. RN’s data security procedures for the Card shall be no less protective than
for any other payment product it processes. RN is liable for Covered Parties’
(as defined in the DSOP) compliance with this Agreement. RN’s responsibility and
liability for Data Incidents, as set out in this Agreement, shall be limited to
events involving the system of RN and/or a Covered Party. In the event of a
conflict between the DSOP and the remainder of the terms of this Agreement, the
remainder of the terms of this Agreement shall govern.

c. RN must immediately notify Amex if it knows or reasonably suspects that a
Data Incident has occurred. Additional obligations of RN are contained in the
DSOP.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT IS OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE 24b-2,
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. OMITTED
INFORMATION IS REPLACED WITH ASTERISKS.

 

 

d. Without affecting any of Amex’s other rights or remedies, RN shall indemnify
Amex in the event of a Data Incident, subject to the DSOP. References to “data
incident” in the DSOP shall be equivalent to “Data Incident”, meaning access to
or use of Cardmember Information without authorization, or use of Cardmember
Information other than in accordance with this Agreement.”

 

  C. Exhibit C to the Original Agreement (Data Security Operating Policy) is
hereby removed in its entirety and replaced with a new Exhibit C-1, attached
hereto.

 

6. INSURANCE

Schedule B to the First Amendment (Insurance) is hereby removed in its entirety
and replaced with a new Schedule B-1, attached hereto.

 

7. The following new section 2.c. shall be added to the First Amendment after
section 2.b.:

“***.”

 

8. A new section 14.o is added to the Agreement as follows:

“o. No Third-Party Beneficiaries. This Agreement does not and is not intended to
confer any rights or benefits on any person that is not a party hereto and none
of the provisions of this Agreement will be enforceable by any person other than
the parties hereto, their successor, and permitted assigns.”

 

9. Except as otherwise set out herein, all terms and conditions of the Agreement
remain in full force and effect.

The parties have each caused their duly authorized representatives to execute
and deliver this Second Amendment effective as of the Second Amendment Effective
Date.

 

AMERICAN EXPRESS TRAVEL RELATED

SERVICES COMPANY, INC.

    REWARDS NETWORK SERVICES LLC By  

    /s/ Edwin A. Mill

    By  

    /s/ Ronald L. Blake

Name  

    Edwin A. Mill

    Name  

    Ronald L. Blake

Title  

    Sr. Manager

    Title  

    President and CEO